Ludeling, O. J.
This is an appeal,from a judgment dissolving an injunction. It appears that proceedings were taken against Samuel Fas-*515naeht, on obligations of his, and that he enjoined the execution in said proceedings, giving the plaintiff in this suit as surety on the injunction bond. There was judgment in that suit dissolving the injunction, with. damages against the plaintiff in injunction alone, and having failed to collect the judgment from the plaintiff, Easnacht, execution was issued against Frantz, his surety, who now enjoins on the ground that he was not condemned by that judgment. The judgment “ ordered, adjudged, and decreed that the injunction be dissolved, with ten per cent damages and five hundred dollars attorney’s fees, and costs Of suit.” And, from . the fact that the judgment creditor in that suit had insisted on having a summary trial of the case, on the ground that it was such an in- ■ junction as should have been granted without bond, and the judge a quo sustained his views, it is fair to suppose neither the judgment creditor. nor the judge intended to condemn a surety on a bond which they had said ought not to have been given. At any rate, the judgment does not condemn the surety, and the injunction was properly issued.
It is therefore ordered that the judgment of the lower court be re-. versed, and that the injunction be m,ade perpetual. It is further ordered that the appellees pay costs of appeal.
Rehearing refused.